Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.541 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOHN HEYKOOP doing business as
EAGLE TOWING,
                                       NO. 1:18-cv-00632
      Plaintiff,
                                       HON. ROBERT J. JONKER
v
                                       MAG. PHILLIP J. GREEN
MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS McINTIRE,

      Defendants.

                                       Patrick S. Myers (P81444)
Christopher Scott Patterson (P74350)   Assistant Attorney General
John Seamus Brennan (P55431)           Attorney for Defendant
Fahey Schultz Burzych Rhodes PLC       Complex Litigation Division
Attorney for Plaintiff                 P.O. Box 30736
4151 Okemos Road                       Lansing, MI 48909
Okemos, MI 48864                       517.335.3055
517.381.0100

                                                                       /

        DEFENDANTS JEFFREY WHITE AND CHRIS MCINTIRE’S
          RESPONSE TO PLAINTIFF’S MOTIONS TO AMEND
        COMPLAINT AND FOR PARTIAL SUMMARY JUDGMENT
Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.542 Page 2 of 12



            CONCISE STATEMENT OF ISSUES PRESENTED

     1.    Should this Court deny Plaintiff’s motion for partial summary
           judgment and grant qualified immunity to Defendants White and
           McIntire as to Plaintiff’s claims?

     2.    Should this Court deny Plaintiff’s requested injunctive relief?

     3.    Should this Court deny Plaintiff’s motion to amend his complaint?




                                        i
Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.543 Page 3 of 12



             CONTROLLING OR MOST APPROPRIATE AUTHORITY

Authority:    Arrington-Bey v. City of Bedford Heights, 858 F.3d 988 (6th Cir. 2017)

              Celotex Corp. v. Catrett, 477 U.S. 317 (1986)

              Duggins v. Steak ‘N Shake, Inc., 195 F.3d 828 (6th Cir. 1999)

              eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006)

              Miller v. Calhoun Cty., 408 F.3d 803 (6th Cir. 2005)




                                           ii
 Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.544 Page 4 of 12



                        COUNTER-STATEMENT OF FACTS

         Defendants Jeffrey White and Chris McIntire respectfully refer the Court to

the statement of facts contained in their brief in support of their motion for

summary judgment. (Defs. Brief in Support of Motion for Summ. J., R. 50, Page ID

## 260-345.)

                                     ARGUMENT

I.       This Court should deny Plaintiff’s motion for partial summary
         judgment because Defendants White and McIntire are entitled to
         qualified immunity for Plaintiff’s claims.

         A motion for summary judgment pursuant to Fed. R. Civ. P. 56 is appropriate

where no genuine issue of material fact remains to be decided and the moving party

is entitled to judgment as a matter of law. Street v. J.C. Bradford & Co., 886 F.2d

1472 (6th Cir. 1989). In assessing a summary judgment motion, the court must

examine any pleadings, depositions, answers to interrogatories, admissions and

affidavits in a light that is most favorable to the non-moving party. Twin City Fire

Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir. 2005). If the moving party

establishes an absence of evidence in support of the non-moving party’s case, the

“nonmoving party must present affirmative evidence to defeat [the] properly

supported motion for summary judgment.” Fogerty v. MGM Group Holdings Corp,

Inc., 379 F.3d 348, 353 (6th Cir. 2004) (citation omitted). To sustain this burden,

the non-moving party cannot rest solely on the allegations made in the pleadings,

but must set forth by affidavits or otherwise specific facts showing that there is a

genuine issue for trial. Skousen v. Brighton High Sch., 305 F.3d 520, 527 (6th Cir.

2002).


                                           1
Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.545 Page 5 of 12



      The party responding to the motion must “adduce more than a scintilla of

evidence to overcome the motion.” Street, 886 F.2d at 1479. “The central issue is

‘whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.’”

Colvin v. Caruso, 605 F.3d 282, 288 (6th Cir. 2010) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251–52 (1986)). A motion for summary judgment should

be granted if “the nonmoving party has failed to make a sufficient showing on an

essential element of her case with respect to which she has the burden of proof.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

      Plaintiff seeks summary judgment on his procedural due process, equal

protection, and conspiracy claims. As set forth in Defendants White and McIntire’s

motion for summary judgment and brief in support, Defendants are entitled to

summary judgment on all of Plaintiff’s claims. Defendants respectfully refer the

Court to the arguments contained in their brief in support of their motion for

summary judgment. (Defs. Brief in Support of Motion for Summ. J., R. 50, Page ID

## 260-345.) Defendants are entitled to qualified immunity because Plaintiff cannot

establish the violation of any clearly established constitutional right. Arrington-Bey

v. City of Bedford Heights, 858 F.3d 988, 992 (6th Cir. 2017), cert. denied, 138 S. Ct.

738 (2018) (citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)). Therefore, this

Court should deny Plaintiff’s motion for partial summary judgment.




                                           2
Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.546 Page 6 of 12



II.   Plaintiff is not entitled to injunctive relief because a permanent
      injunction placing Eagle Towing on the No-Preference Lists would
      require MSP to maintain No-Preference Lists.

      Plaintiff requests that this Court issue a permanent injunction placing Eagle

Towing back on the Hart and Rockford Posts’ No-Preference Lists. A plaintiff

seeking a permanent injunction “must demonstrate: (1) that it has suffered an

irreparable injury; (2) that remedies available at law, such as monetary damages,

are inadequate to compensate for that injury; (3) that, considering the balance of

hardships between the plaintiff and defendant, a remedy in equity is warranted;

and (4) that the public interest would not be disserved by a permanent injunction.”

eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (citations omitted).

      Here, Plaintiff is not entitled to injunctive relief because he has not

demonstrated that he has met the requirements for a permanent injunction.

Plaintiff makes the factually unsupported assertion that “[t]owing service referrals

from the MSP made up a significant portion of Heykoop’s business.” In Plaintiff’s

complaint, he seeks compensatory damages for “loss of business and revenue.”

(Compl. R. 1, Page ID # 7.) Because Plaintiff is alleging loss of business and

revenue, it cannot be said that “monetary damages . . . are inadequate to

compensate for that injury.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. at 391.

      Moreover, a permanent injunction placing Eagle Towing back on the Hart

and Rockford Posts’ No-Preference Lists would cause hardship to Defendants as

MSP Post Commanders in addition to harming the public interest. Official Order

48 provides MSP commanders with the option of establishing a No-Preference List

or contracting with local towing companies. (Compl., R. 4, Page ID # 97.) MSP


                                           3
Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.547 Page 7 of 12



commanders are not required to maintain a No-Preference List, and may decide to

contract with a towing company instead. A permanent injunction would impair

Defendants’ ability to determine how their Post operates, and it would require MSP

to maintain No-Preference Lists in the Hart and Rockford Posts. MSP has

discretion to decide whether its responsibilities as a law enforcement agency would

best be served by using No-Preference Lists or by contracting with local towing

companies. Injunctive relief forcing MSP to maintain No-Preference Lists would

impose a significant hardship on MSP operations. Moreover, mandating that MSP

use Eagle Towing harms the public interest by subjecting vehicle drivers who

require a tow to a towing company about which there have been complaints of

overcharging and lack of cooperation. MSP—and the public—have an interest in

ensuring that towing companies used by MSP conform to certain standards of

quality. Consequently, Plaintiff is not entitled to a permanent injunction.

III.   Plaintiff should not be permitted to amend his complaint because
       amendment after the close of discovery would be prejudicial, and in
       any event, such amendment would be futile.

       Plaintiff seeks to add a substantive due process claim against Defendants.

Under Rule 15(a)(2), Plaintiff can amend his complaint “only with the opposing

party’s written consent or the court’s leave. The court should freely give leave when

justice so requires.” Fed. R. Civ. P. 15(a)(2). However, leave should be denied on

the basis of “undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of

amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962). “Although Rule 15(a)


                                          4
Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.548 Page 8 of 12



indicates that leave to amend shall be freely granted, a party must act with due

diligence if it intends to take advantage of the Rule’s liberality.” United States v.

Midwest Suspension & Brake, 49 F.3d 1197, 1202 (6th Cir. 1995) (citing Troxel Mfg.

Co. v. Schwinn Bicycle Co., 489 F.2d 968 (6th Cir. 1973)). “When amendment is

sought at a late stage in the litigation, there is an increased burden to show

justification for failing to move earlier.” Wade v. Knoxville Utilities Bd., 259 F.3d

452, 459 (6th Cir. 2001) (citing Duggins v. Steak ‘N Shake, Inc., 195 F.3d 828, 834

(6th Cir. 1999)).

      Here, Defendants would be substantially prejudiced by Plaintiff’s addition of

a substantive due process claim because they would be unable to conduct discovery

relating to such a claim. As the Sixth Circuit has recognized, “allowing amendment

after the close of discovery creates significant prejudice.” Duggins, 195 F.3d at 834;

see also Leary v. Daeschner, 349 F.3d 888, 907-09 (6th Cir. 2003). This Court’s case

management order provided for the completion of discovery by February 28, 2019.

(Case Management Order, R. 17, Page ID # 180.) In addition, this Court previously

declined to extend the discovery deadline (a request to which Plaintiff was opposed).

(Order, R. 44, Page ID # 250.) Plaintiff states that “[t]he depositions of the

Defendants and documents that have been produced have revealed evidence that . .

. establish a basis for an additional alternative theory.” Defendants were deposed

on February 4, 2019, and February 5, 2019—before the close of discovery. Plaintiff

has provided no justification for waiting to bring his motion to amend until after the




                                           5
Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.549 Page 9 of 12



close of discovery, especially given that the evidence supporting the amendment

apparently came to his attention earlier.

      In any event, this Court should deny Plaintiff’s motion for leave to amend

because the proposed amendment is futile. “Amendment of a complaint is futile

when the proposed amendment would not permit the complaint to survive a motion

to dismiss.” Miller v. Calhoun Cty., 408 F.3d 803, 817 (6th Cir. 2005) (citing

Neighborhood Dev. Corp. v. Advisory Council on Historic Pres., 632 F.2d 21, 23 (6th

Cir. 1980)). Plaintiff seeks to amend his complaint to add a substantive due process

claim. “To establish a violation of substantive due process, a plaintiff must first

establish the existence of a constitutionally-protected property or liberty interest.”

Silver v. Franklin Twp. Bd. of Zoning Appeals, 966 F.2d 1031, 1036 (6th Cir. 1992).

Plaintiff alleges that Eagle Towing’s removal from the No-Preference Lists impaired

his liberty interest in practicing his occupation.

      Plaintiff relies on an unpublished Sixth Circuit opinion for the proposition

that Eagle Towing’s removal from the Hart and Rockford Posts’ No-Preference Lists

precluded Plaintiff’s right to operate his towing company in violation of substantive

due process. See Jackson v. Heh, 2000 WL 761807 (6th Cir. 2000). In Jackson, the

plaintiff was an owner of two minor league football franchises who was terminated

after he was investigated for fraud. Id. at *1. The plaintiff sued the City of

Albuquerque and the investigative officers for, inter alia, depriving him of his

constitutional right to engage in his profession. Id. The Sixth Circuit affirmed the

dismissal of the plaintiff’s claims, holding that “[a]lthough infringement of a




                                            6
Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.550 Page 10 of 12



plaintiff’s state-sanctioned right to pursue a particular activity may rise to the level

of a constitutional deprivation, the loss of one job and certain future opportunities

does not constitute deprivation of a protected liberty interest.” Id. at *6. Citing

Cowan v. Corley, 814 F.2d 223 (5th Cir. 1987), the court opined that “it is only

where the defendant’s action effectively precludes the plaintiff from practicing his

trade with all employers or customers that the plaintiff’s liberty interest in pursuing

his occupation is infringed.” Id. (emphasis added). The court noted that in Cowan,

the “sheriff’s removal of plaintiff’s towing service from sheriff’s ‘on-call’ list deprived

the plaintiff of a protected liberty interest because the on-call list at issue was a

‘comprehensive framework for managing virtually every aspect of the wrecker

industry’ in the county and served as a referral service for both government and

private contracts.” Id. (emphasis in original).

       Here, unlike in Cowan, the Hart and Rockford Posts’ No-Preference Lists

were not a comprehensive framework governing every aspect of the Michigan

wrecker industry. The No-Preference Lists do not serve as a referral service for

private contracts, or even for other law enforcement agencies. In fact, other law

enforcement agencies have their own No-Preference Lists which are independent

from MSP Posts’ No-Preference Lists. Moreover, there is no evidence that Plaintiff’s

business was substantially harmed by Eagle Towing’s removal from the Hart and

Rockford Posts’ No-Preference Lists. Plaintiff makes the entirely unsupported

allegation that “[a] significant portion of Eagle Towing’s revenue comes from

referrals from law enforcement agencies, including the Michigan State Police.”




                                             7
Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.551 Page 11 of 12



Plaintiff does not allege that removal from the No-Preference Lists caused Eagle

Towing to cease operations. It thus cannot be said that the removal “effectively

preclude[d] the plaintiff from practicing his trade with all employers or customers.”

Jackson, 2000 WL 761807, at *6. Accordingly, Plaintiff could not establish his

proposed substantive due process claim, and amendment to add such a claim would

be futile.

                                  CONCLUSION

       Defendants White and McIntire respectfully request that this Court deny

Plaintiff’s motion for partial summary judgment and motion to amend his

complaint.

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General


                                              s/Patrick S. Myers
                                              Patrick S. Myers (P81444)
                                              Assistant Attorney General
                                              Attorney for Defendants
                                              Complex Litigation Division
                                              P.O. Box 30736
                                              Lansing, MI 48909
                                              517.335.3055
                                              myersp4@michigan.gov
                                              P81444
Dated: May 1, 2019




                                          8
Case 1:18-cv-00632-RJJ-PJG ECF No. 55 filed 05/01/19 PageID.552 Page 12 of 12



                          CERTIFICATE OF SERVICE

I hereby certify that on May 1, 2019 I electronically filed the foregoing paper with
the Clerk of the Court using the ECF system which will send notification of such
filing of the foregoing document as well as via US Mail to all non-ECF participants.

                                             s/Patrick S. Myers
                                             Patrick S. Myers
                                             Assistant Attorney General
                                             Attorney for Defendants




                                         9
